UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RUTH BOGGS,                             
                 Plaintiff-Appellant,
                 v.                               No. 03-1518
MERCK & COMPANY,
             Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                           (CA-02-1119)

                  Submitted: December 1, 2003

                      Decided: December 18, 2003

  Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Beverly A. Wallace, WALLACE & DANTES, L.L.C., Towson,
Maryland, for Appellant. J. Snowden Stanley, Jr., SEMMES,
BOWEN & SEMMES, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    BOGGS v. MERCK & COMPANY
                              OPINION

PER CURIAM:

   Ruth Boggs appeals the district court’s order granting summary
judgment in favor of Merck & Company, Inc. ("Merck") in her action
alleging Merck wrongfully denied her request for benefits under an
employee benefit plan governed by the Employee Retirement Income
Security Act of 1974, 29 U.S.C.A. §§ 1001-1461 (West 1999 & Supp.
2003) ("ERISA"). Boggs, an eleven-year Merck sales representative
diagnosed with bipolar disorder in 1993, sought and received short
and long term disability coverage in September 1998, nine months
after her promotion to Senior Specialty Representative. Boggs argues
that Metropolitan Life Insurance Company ("MetLife"), the plan
administrator, lacked evidence to support its determination that her
condition had improved to the point that she could return to employ-
ment in a position that would provide at least sixty percent of her pre-
disability income. For the following reasons, we affirm.

   This court reviews the grant of a motion for summary judgment de
novo, applying the same legal standards used by the district court and
viewing the facts and inferences drawn therefrom in the light most
favorable to the non-movant. Spriggs v. Diamond Auto Glass, 242
F.3d 179, 183 (4th Cir. 2001). When reviewing an appeal from cross-
motions for summary judgment, this Court must separately review the
merits of each motion, taking care to resolve all factual disputes and
competing rational inferences in favor of the party opposing that
motion, to ascertain whether "either of the parties deserves judgment
as a matter of law." Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th
Cir. 2003) (internal quotations omitted).

    Generally, the district court reviews an allegedly wrongful denial
of benefits de novo, "unless the benefit plan gives the administrator
. . . discretionary authority to determine eligibility for benefits or to
construe the terms of the plan," in which case the denial (if within the
scope of the discretion that is explicitly or implicitly conferred by the
plan), is reviewed for abuse of discretion. Rego v. Westvaco Corp.,
319 F.3d 140, 146 (4th Cir. 2003) (quoting Firestone Tire & Rubber
Co. v. Bruch, 489 U.S. 101, 115 (1989)). If the abuse of discretion
standard is appropriate, the benefits determination will not be dis-
                      BOGGS v. MERCK & COMPANY                             3
turbed provided it is reasonable; that is, if it is "the result of a deliber-
ate, principled reasoning process" supported by substantial evidence.
Brogan v. Holland, 105 F.3d 158, 161 (4th Cir. 1997). The parties do
not dispute that MetLife was vested with discretionary authority
under Merck’s plan.

   We have reviewed the evidence in the record and agree with the
district court that MetLife did not abuse its discretion in either ini-
tially discontinuing Boggs’s disability payments after her initial
twenty-four month eligibility payments or affirming that decision on
appeal. Accordingly, we affirm the dismissal of Boggs’s complaint
for the reasons stated by the district court. See Boggs v. Merck & Co.,
No. CA-02-1119 (D. Md. Mar. 27, 2003). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                               AFFIRMED